Title: Lambert Wickes to the American Commissioners, 9 July 1777
From: Wickes, Lambert
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen,
St. Mallo July 9th. 1777.
I received your favour of the 3d Instant and am much obliged for your Attention to the Contents of mine. As you have not been very particular in regard to the Sale of the Dolphin, it will not be in my power to execute that business without more particular instructions on that head. First I shall be glad to know wheather you would Sell her as she is Arm’d or weather we should reserve the Cannon Swivels Stores &c. Secondly, what price you would Accept of for her with every thing on board and what Abatement may be made by Selling her unarmed. There is a very good Frigate here that will Carry 24 Nine pounders and has the Character of a very fast Sailer. As the Owner is not here, I do not know wheather he would Sell her or not, but will enquire and inform you by Next post. I have been very kindly received here and am promised every assistants from the Commedant and Commissary of this Port. Monsr. De Segray Beaugeard Fills & Co. has Offered to Supply me with what Money I have occasion for, the Amount of which I shall give a bill as you direct. As we Can get Cannon here on tolerable good terms I think we had best get fitted as soon as possible. I think if Brass 9 pounders could be got we had best get them as they would not be so heavy as Iron 6 pounders and would enable us to make a Much better resistance. We Can get Iron 6 pounders here or 9 Pounders, but the 9 pounders are too heavy for us. There is no Brass Guns to be got here, if any Can be procured Elsewhere and you are determined to Mount the Reprisal with Brass Guns, please inform me. If not we can get Iron 6 pounders here, and May be fitted and ready for Sea in a fortnight or three Weeks at furthest. Please to let me know where Capt. Johnston is to be ordered or if I shall order him here to Join me. There is three large privateers fitted out of Gurnsey and Jersey which is to be sent to Cruize off Nantz, to take all the American Vessels bound in and out of that Port. We have no Account of only three of our Prizes Arriveing and those of the least Value therefore Conclude the rest are Taken. From Gentlemen Your most Oblig’d Humble Servant
Lambt. Wickes
 
Addressed: To / The Honble. Dr. Benja. Franklin / at / Paris
Notation: Capt. Wicks July 9th. 1777
